Citation Nr: 1711552	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  12-27 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for Meniere's syndrome, to include bilateral hearing loss and tinnitus.  

2.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation purposes based upon individual employability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal of July 2012 and April 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In pertinent part, the July 2012 rating decision granted service connection for tinnitus and bilateral hearing loss, and assigned a 10 percent initial rating for each disability, effective from May 9, 2012.

In January 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

In a May 2015 decision, the Board denied entitlement to an initial rating in excess of 10 percent for tinnitus, and the Board remanded the issues of service connection for an acquired psychiatric disability, to include PTSD, service connection for peripheral vestibular disability, claimed as vertigo due to dizziness, and entitlement to a compensable initial rating for bilateral hearing loss.  The Veteran appealed the Board's May 2015 decision concerning the denial of entitlement to a higher initial rating for tinnitus to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court endorsed a Joint Motion for Remand and vacated the Board's May 2015 decision concerning the denial of entitlement to an initial rating in excess of 10 percent for tinnitus.  During the pendency of the issue before the Court, an April 2016 rating decision granted entitlement to service connection for Meniere's disease, to include bilateral hearing loss and tinnitus, and assigned an initial rating of 30 percent under Diagnostic Code 6205 effective May 9, 2012, the date that the Veteran was assigned an initial rating of 10 percent for tinnitus and a noncompensable initial rating for bilateral hearing loss.  An explanatory note provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating, but that a rating for hearing impairment, tinnitus, or vertigo may not be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2016).  Accordingly, the Board recharacterized the issue on appeal as entitlement to an initial rating in excess of 30 percent for Meniere's disease, to include bilateral hearing loss and tinnitus. 

In the vacated May 2015 Board decision, the Board determined that the issue of entitlement to a TDIU was not before the Board.  However, since that time, the Board finds that the issue of entitlement to a TDIU has been raised in connection with the claim for an initial rating higher than 30 percent for Meniere's disease, to include hearing loss and tinnitus.  Specifically, the Veteran submitted an application for entitlement to a TDIU in November 2016 and claimed that he was unemployable, in part, due to his hearing loss and tinnitus.  When entitlement to TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the issue is listed on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, an April 2016 rating decision granted service connection for PTSD and assigned an initial rating of 50 percent effective July 13, 2010.  A notice of disagreement was received by VA in July 2016.  A remand is necessary to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

In November 2016, VA received a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, dated in June 2016.  The Veteran reported that his service-connected glaucoma, diabetes, bilateral lower extremity peripheral neuropathy, tinnitus, and bilateral hearing loss prevented him from securing or following a substantially gainful occupation.  He also identified current medical treatment from the Tennessee Valley Health Care System, Chattanooga VA clinic, and private physician, K. F., M.D.  The Board finds that remand is required to obtain these identified records as they relate to the initial ratings on appeal and the claim of entitlement to a TDIU.  

Further, the Veteran indicated that he received SSA retirement benefits.  However, as the case is being remanded, the Veteran should be asked whether he receives SSA disability benefits.

In addition, the Veteran submitted a vocational assessment completed by W. T. C., MS, in October 2016.  W. T. C. stated that it was "at least as likely as not" that the Veteran was precluded from securing and following a substantially gainful occupation.  While the Board recognizes the probative value of such evidence, at this time, the evidence is not sufficient to warrant a grant of entitlement to a TDIU.  While W. T. C. provided a positive opinion, citing to evidence of record, W. T. C. did not address the negative evidence of record, to include the initial PTSD VA examination report which did not reflect complaints of unemployability due to his PTSD.  Further, the Board finds that W. T. C.'s rationale for the opinion is conclusory when noting that there were no national or local jobs that the Veteran could perform.  The Board finds that a VA opinion is required concerning the degree of functional impairment of his service-connected disabilities, considered in combination, on his ability to secure or follow a substantially gainful occupation.  In requesting such an examination, the Board recognizes that a "combined-effects medical examination report or opinion" is not required to adjudicate a TDIU claim.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376 (2013).  The ultimate responsibility for a TDIU determination is a factual rather than a medical question and is an adjudicative determination made by the Board or the AOJ.  Geib, 733 F.3d at 1354 (citing 38 C.F.R. § 4.16 (a)).  However, the Board finds that an opinion as to the functional impact of his disabilities on employment would be useful to the Board in adjudicating the issue.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the April 2016 rating decision and notice of disagreement therewith received in July 2016 regarding the issue of entitlement to an initial rating in excess of 50 percent for PTSD.   Notify the Veteran that to vest the Board with jurisdiction over the PTSD issue, a timely substantive appeal must be filed. 38 C.F.R. § 20.202 (2016).  If the Veteran perfects an appeal, return the issue to the Board for appellate review.

2.  Send the Veteran a VA notice letter regarding his claim for TDIU and ask him to identify all VA and non-VA medical providers of treatment for his service-connected disabilities, which have not already been obtained, and complete and return a release form for each identified private medical treatment provider.  In addition, ask that the Veteran identify and/or submit any prior employment records with the City of Cleveland, TN Fire Department.  

3.  Ask the Veteran whether he receives Social Security Administration disability benefits.  If so, request the Veteran's disability records from the Social Security Administration.  Document any response in the claims file and notify the Veteran accordingly.

4.  Request updated VA medical treatment records from the Tennessee Valley Health Care System from January 2016 to the present.  

5.  Schedule the Veteran for a VA medical examination concerning the Veteran's Meniere's disease, to include hearing loss and tinnitus.  The claims file must be made available for review and the examiner must note that the claims file was reviewed.  Any indicated tests and studies must be completed.  Discuss all symptoms and manifestations of the Veteran's Meniere's disease, hearing loss, and tinnitus.

*Discuss all findings concerning the Veteran's Meniere's disease, to include whether hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus; or whether such occurs more than once weekly.  

*Complete audiometric testing and include the results in the examination report. 

*Address how functional impairment associated with the Meniere's disease, to include hearing loss and tinnitus, affects the Veteran's ability to work.  

Rationale must be provided for any opinion reached.  

6.  Forward the claims file to a suitably qualified VA examiner concerning the claim of entitlement to a TDIU.  The claims file must be made available for review and the examiner must note that the claims file was reviewed.  

Following a review of the claims file, the examiner is asked to opine as to the functional impact of all of the Veteran's service-connected disabilities, considered in combination, on his ability to work, consistent with his educational and occupational experience.  It should be noted that the Veteran is a retired fireman.

Rationale must be provided for any opinion reached.  

7.  After completing the above development, readjudicate the issues on appeal, to include consideration as to whether the Meniere's syndrome, to include hearing loss and tinnitus, should be rated under Diagnostic Code 6205, or separately rated as vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating, to include whether the issue(s) should be referred for extra-schedular consideration.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


